PER CURIAM
Plaintiff taxpayers challenge a decision of the Oregon Tax Court concerning two years of tax assessments on property owned by plaintiffs. Plaintiffs did not timely challenge the assessments for the years in question. Plaintiffs claim that they should be permitted to challenge the assessments nonetheless, because a “gross error,” within the meaning of ORS 306.115(3)(a)(B) (1989),1 has been committed.
All that is at issue in this case is whether plaintiffs made a sufficient showing of “gross error” to the defendant Department of Revenue (or, on appeal, to the Tax Court) to require that the Department hold a hearing to address the merits of plaintiffs’ claim. The Tax Court held that plaintiffs had not made such a showing. On de novo review, ORS 305.445, we agree. Recitation of the pertinent facts that lead us to our conclusion would not benefit bench or bar.
The judgment of the Tax Court is affirmed.

 The legislature amended ORS 306.115 in 1991, deleting the term “gross error." Or Laws 1991, ch 459, § 32.